  Case 1:20-cr-00193-CMH Document 70 Filed 05/28/21 Page 1 of 3 PageID# 662




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )
                                               )
PETER RAFAEL DZIBINSKI                         )     No. 1:20-cr-193 (CMH)
DEBBINS,                                       )
                                               )
               Defendant.                      )

                  RESPONSE OF THE UNITED STATES TO
        DEFENDANT’S PRO SE MOTION TO WITHDRAW HIS GUILTY PLEA

       The defendant, Peter Rafael Dzibinski Debbins, has filed a pro se motion to withdraw his

guilty plea. He provides no reasons for the motion. The United States asks the Court to deny the

motion without further briefing or argument.

       On November 18, 2020, the defendant pleaded guilty to conspiracy to gather or deliver

defense information to aid a foreign government, in violation of Title 18, United States Code,

Sections 794(a) & (c). See Plea Agreement (Nov. 18, 2020) (Dkt. No. 34). Almost six months

later, on May 14, 2021, this Court sentenced the defendant to 188 months of imprisonment,

followed by five years of supervised release. See Judgment in a Criminal Case (May 17, 2021)

(Dkt. No. 63). The defendant subsequently filed pro se a notice of appeal and motion to

withdraw his guilty plea on May 24, 2021. See Def.’s Withdrawal of Guilty Plea (May 26, 2021)

(Dkt. No. 66); Def.’s Notice of Appeal (May 26, 2021) (Dkt. No. 67).

       The federal rules foreclose the defendant’s motion to withdraw his plea after sentencing.

Rule 11(e) states that “[a]fter the court imposes sentence, the defendant may not withdraw a plea

of guilty or nolo contendere, and the plea may be set aside only on direct appeal or collateral
  Case 1:20-cr-00193-CMH Document 70 Filed 05/28/21 Page 2 of 3 PageID# 663




attack.” Fed. R. Crim. P. 11(e). This “provision makes it clear that it is not possible for a

defendant to withdraw a plea after sentence is imposed.” Id. advisory committee’s note to 2002

amendments. The Fourth Circuit has likewise recognized that “[a] guilty plea cannot be

withdrawn after a sentence has been imposed except on direct appeal or by collateral attack.”

United States v. Battle, 499 F.3d 315, 319 (4th Cir. 2007).

       Because the Court “has no authority to grant a motion to withdraw a guilty plea” after

sentencing, United States v. Barnes, 358 F. App’x 412, 414 (4th Cir. 2009), it should deny the

defendant’s motion.



                                              Respectfully submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                      By:            /s/ _________________
                                              Thomas W. Traxler
                                              James L. Trump
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Telephone (703) 299-3746
                                              Facsimile (703) 299-3980
                                              Thomas.traxler@usdoj.gov

                                              David Aaron
                                              Trial Attorney, National Security Division
                                              U.S. Department of Justice
                                              950 Pennsylvania Avenue NW
                                              Washington, DC 20530
                                              Telephone (202) 307-5190
                                              Facsimile (202) 532-4251
                                              Email: David.aaron2@usdoj.gov




                                                 2
 Case 1:20-cr-00193-CMH Document 70 Filed 05/28/21 Page 3 of 3 PageID# 664




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of May, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system. I further certify that I will mail the document

by U.S. mail to the following non-filing user:

       Peter Rafael Dzibinski Debbins
       William G. Truesdale Adult Detention Center
       2001 Mill Road
       Alexandria, Virginia 22314


                                                                    /s/
                                                     Thomas W. Traxler
                                                     Assistant United States Attorney




                                                 3
